t c memo united_states tax_court estate of rosa b neff deceased chris hunt executor petitioner v commissioner of internal revenue respondent docket no filed date vernon d hyde for petitioner elizabeth downs for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioner's federal estate_tax in the amount of dollar_figure all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether transfers of decedent's property shortly before her death were incomplete gifts the value of which should be included in her estate findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed the legal residence of the executor was keyes oklahoma rosa b neff decedent died on date at the age of decedent was a resident of keyes oklahoma most of her adult life and at the time of her death decedent executed her last will and testament on date a federal estate_tax_return was filed on behalf of petitioner on date the federal estate_tax_return was signed by chris hunt the estate's executor on date a federal gift_tax_return for the tax_year was filed on behalf of the estate by chris hunt petitioner claims that respondent erred in her determination that a charitable_contribution to willowbar cemetery association in the amount of dollar_figure did not qualify as a deduction petitioner did not present any evidence at trial regarding this issue nor did it argue this point on brief we cannot be sure that petitioner intended to abandon the issue but in any case respondent's determination with respect to this issue must be sustained as petitioner has not met its burden_of_proof on this matter the federal gift_tax_return showed gifts to relatives of decedent made on august or or date these gifts included separate annuities series_e_bonds and dollar_figure in cash with a total reported value of dollar_figure the estate claimed nineteen dollar_figure exclusions under sec_2503 in the total amount of dollar_figure resulting in a net taxable gift of dollar_figure after the gifts in issue were made the total gross_estate as reported on the estate_tax_return exceeded dollar_figure rosa neff purchased the separate annuities in from delta life and annuity co delta life the annuitants were decedent's nephews and nieces a sister-in-law and a former brother-in-law chris hunt on each of the annuities decedent was listed as the owner and the annuitant was listed as the contingent owner the contingent owner would become the owner at the death of decedent jess murphy was the selling agent on behalf of delta life with respect to the annuities the annuities were transferred to their respective annuitants on or about date according to the schedules attached to the federal estate and gift_tax returns the three series_e_bonds were transferred on date the dollar_figure in cash was transferred on date these gifts of annuities bonds and cash were executed by chris hunt melvin hammontree and mildred williams who at the time jointly held a durable_power_of_attorney on behalf of decedent mr hunt mr hammontree and ms williams were each recipients of one of the annuities in issue the durable_power_of_attorney contained broad grants of authority which stated inter alia my attorneys-in-fact shall have all of the powers discretions elections and authorities granted by statute common_law and under any rule_of court my attorneys-in-fact may sell convey lease exchange mortgage pledge release hypothecate or otherwise deal with dispose_of exchange or encumber any of my property either real or personal my attorneys-in-fact may act in all matters with respect to all powers described herein as freely fully and effectively as i could or might do personally if present and of sound and disposing mind the power_of_attorney did not however contain an explicit grant of gift-giving authority decedent executed the durable_power_of_attorney by her own hand on date and her signature was notarized prior to initiating the transfer of the annuities mr murphy consulted the attorney who had drafted the durable_power_of_attorney regarding whether the attorneys in fact had the power to make the transfers under the durable_power_of_attorney mr murphy was told that the attorneys in fact did have the power to make such transfers the rosa neff living_trust the trust a revocable_trust was created on date by mr hunt mr hammontree and ms williams acting as decedent's attorneys in fact decedent did not personally sign the trust documents they were executed by her attorneys in fact on date decedent's property was distributed according to the provisions of the trust rather than the provisions of decedent's will during the period august through date decedent was hospitalized due to a fall which resulted in a broken hip on date decedent returned to her home where she was under the care of home health care nurses and family members until her death on date decedent died of acute heart failure as a result of chronic cardiovascular hypertensive disease and bronchitis from which she had suffered for approximately years decedent's death was not unexpected rosa neff did not file any federal gift_tax returns during the 10-year period preceding her death in the only gifts made by rosa neff to relatives during this 10-year period which can be shown by documents bearing her signature are checks of small amounts with respect to which gift_tax returns were not required to be filed decedent also made several gifts of bonds and certificates of deposit during the 10-year period preceding her death the amounts of which did not require the filing of federal gift_tax returns decedent was mentally competent to manage her affairs at all times decedent was concerned about retaining control of her property at the time that she was considering executing a power_of_attorney decedent was present when the power_of_attorney was discussed with the attorney who drafted the document decedent was capable of signing her name in spite of failing eyesight if directed where to sign prior to her injury and hospitalization decedent informed several individuals that she was considering making a gift of the annuities sometime during the summer of decedent told betty aaron her accountant that she was considering giving the annuities to the respective annuitants presently rather than after her death decedent also talked to mr murphy about the possibility of giving the annuities to the annuitants prior to meeting with the attorney regarding the drafting of a durable_power_of_attorney decedent indicated to chris hunt that she wanted to give the annuities to the annuitants prior to her last illness decedent cashed in two delta life_annuities whose contingent owners had died these annuities are not included in the in issue at the time that decedent cashed in the two annuities she told mr murphy that she intended to pay the taxes resulting from the transaction and give a portion of the proceeds of the annuities in the amount of the principal or face_amount of dollar_figure each to the heirs of the deceased annuitants contingent owners ultimate finding of fact decedent intended to make a present inter_vivos gift of the annuities in issue to the respective recipients opinion sec_2038 provides that a decedent's gross_estate includes any interest in property transferred by the decedent for less than full consideration if at the time of the decedent's death the transferred interest was subject_to the decedent's power_to_revoke alter amend_or_terminate sec_2033 provides that the gross_estate includes the value of all property to the extent that the decedent had an interest in it at the time of her death state law determines the extent of a decedent's interest in property 287_us_103 we will follow the decisions of the highest state court but in the absence of a decision by that court we may look to the state's lower courts' rulings and holdings 387_us_456 respondent contends that because the durable_power_of_attorney did not specifically grant the attorneys in fact the authority to make gifts of decedent's property such gifts were incomplete invalid or revocable by decedent and thus includable in decedent's gross_estate we disagree the elements of a completed_gift under oklahoma law are intention to give complete delivery and acceptance by the donee in re estate of carano p 2d okla mcspadden v mahoney p 2d okla in order to establish an inter_vivos gift after the death of the alleged donor the evidence must be clear explicit and convincing in support of every element necessary to constitute a gift estate of stinchcomb v stinchcomb p 2d okla there does not seem to be any dispute that the annuities were delivered and accepted by the donees thus if petitioner can prove donative_intent the transfers will be considered to be completed gifts which are not includable in decedent's gross_estate respondent claims that the required donative_intent cannot be supplied by a written durable_power_of_attorney absent an express written gift authorization petitioner contends that the required donative_intent is present because decedent authorized her attorneys in fact to make the gifts because decedent ratified the gifts after the transfers and because a written durable_power_of_attorney even absent an express gift authorization is adequate to allow decedent's attorneys in fact to make effective inter_vivos gifts in order to determine whether the requisite donative_intent existed we must first look to the record as a whole to determine whether decedent possessed the requisite intent taking into account the authority granted to decedent's attorneys in fact see estate of goldman v commissioner tcmemo_1996_29 decedent's intent to make gifts the transfers of property which are in issue in this case were executed shortly before decedent's death by decedent's attorneys in fact chris hunt testified that in the summer of decedent specifically instructed him and melvin hammontree to transfer the annuities in question to the respective annuitants we found mr hunt's testimony to be credible and supported by the record as a whole shortly before the gifts were made some of decedent's nephews became sick and they needed money at that time decedent decided to give all of the annuities to the annuitants mr hunt testified that after he completed the transfers and so informed decedent she was well pleased that the transfers were taken care of the record provides additional reasons to believe mr hunt's testimony the annuities were transferred to the annuitants who had been chosen by decedent when she originally purchased the annuities these annuitants would have become the owners of their respective annuities upon the death of decedent jess murphy testified that when contingent owners of two annuities not in issue predeceased decedent it was decedent's desire that a portion of the funds from the annuities go to the heirs of the contingent owners mr murphy described decedent as generous in we focus our inquiry on the annuities in question because the parties have so focused their arguments the annuities in issue are each valued at dollar_figure and that is the amount of the annual exclusions in question if we find that the transfers of the annuities were valid inter_vivos gifts we need not discuss the validity of the other transfers presented here giving additionally betty aaron decedent's accountant since approximately testified that decedent had talked to her in the summer of about transferring the annuities in question to the annuitants at that time rather than waiting until her death mr murphy and ms aaron were not contingent owners of any of the annuities lastly even after the transfers in question decedent was left with over dollar_figure in assets cf in re estate of rolater p 2d okla ct app involving circumstances which discourage the image of a woman capable of suddenly initiating a program aimed at divesting herself of over percent of her estate by giving it to her brother we are cognizant that some states have a flat prohibition against attorneys in fact making gifts to themselves or to third parties absent express written authorization see 889_fsupp_369 d neb fender v fender s e 2d s c oklahoma however has not adopted such a rule we believe that if the oklahoma supreme court were to rule on this issue it would look for clear explicit and convincing evidence of intent estate of stinchcomb v stinchcomb supra pincite in in re estate of rolater supra pincite when presented with an issue similar to that found here the court_of_appeals of oklahoma found lacking any hard evidence or cogent circumstances that the decedent intended for her attorney in fact to make gifts those circumstances however are not lacking in the instant case given the facts and circumstances of this case we conclude that under oklahoma law the transfers in question would be valid gifts this is consistent with the way the court_of_appeals for the fourth circuit resolved a similar issue in 36_f3d_332 4th cir affg tcmemo_1993_41 in that case the court found that a durable_power_of_attorney could impliedly include the authority to make irrevocable gifts during the principal's life if the surrounding circumstances indicated such an intent prior to estate of ridenour the virginia legislature passed a statute which specifically provides for an implied gift power in certain circumstances va code ann sec michie supp the court in estate of ridenour v commissioner supra pincite stated that the statute expanded and clarified the legal standard applied in 948_f2d_895 4th cir revg tcmemo_1989_511 the court went on to say that estate of casey stands for the proposition that to infer an implied gift power the court must look to the intent of the person granting power_of_attorney estate of ridenour v commissioner supra pincite the power_of_attorney which decedent executed does not restrict the attorneys in fact from making gifts the power_of_attorney which decedent executed authorized her attorneys in fact to convey any of my property either real or personal the power_of_attorney authorizes the attorneys in fact to act in all matters as freely fully and effectively as i could or might do personally if present this language evidences an intent to permit the attorneys in fact to make gifts of decedent's property see taylor v vernon a 2d pa super ct finding similar language evidenced an intent to allow the attorney in fact to make gifts of the principal's property cf whitford v gaskill s e 2d n c finding that the power to transfer real_estate authorized the attorney in fact to make gifts of the property in dispute respondent argues that this court should not allow decedent's intent to make a gift or decedent's ratification of a gift to be proved by the oral testimony of interested parties namely mr hunt respondent points to various factors which she contends show that decedent did not intend to make present inter_vivos gifts at the time of the transfers we disagree as we have already found petitioner's witnesses were credible and their testimony was supported by the record see 58_tc_560 basing analysis upon evaluation of the entire record and the credibility of witnesses cf estate of goldman v commissioner tcmemo_1996_29 in determining the intent of decedent we have looked at the facts and circumstances surrounding the parties their relationship and the direct expressions of the decedent foster v rose p 2d okla based on the record as a whole we conclude that decedent acting through her attorneys in fact made completed inter_vivos gifts of the annuities in question therefore the value of the gifts is not includable in decedent's gross_estate to reflect the foregoing decision will be entered under rule
